Citation Nr: 0429275	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  02-20 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for residuals of a neck 
injury.

Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a 
right knee injury.

Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a back 
injury, claimed as lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision by the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).  That decision denied service 
connection for residuals of a neck injury, residuals of a 
right knee injury and residuals of a back injury.

The Board notes that all three claims were adjudicated by the 
RO as original claims.  However, an April 1984 rating 
decision previously denied service connection for residuals 
of a right knee injury and residuals of a back injury.  As 
there is a previous final decision of record regarding these 
issues, the Board, in accordance with the United States Court 
of Appeals for Veterans Claims (Court) ruling in Barnett v. 
Brown, 8 Vet. App. 1 (1995), is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in July 2004.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence does not reasonably show that the veteran 
has a currently diagnosed neck disorder.

3.  The RO's April 1984 decision that denied service 
connection for residuals of a right knee injury was not 
appealed following the RO's notice of denial to the veteran.

4.  The evidence submitted since the RO's April 1984 decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim for service 
connection for residuals of a right knee injury.

5.  The RO's April 1984 decision that denied service 
connection for residuals of a back injury was not appealed 
following the RO's notice of denial to the veteran.

6.  The evidence submitted since the RO's April 1984 decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim for service 
connection for residuals of a back injury, claimed as lumbar 
strain.


CONCLUSIONS OF LAW

1.  Residuals of a neck injury were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

2.  The RO decision of April 1984, which denied service 
connection for residuals of a right knee injury, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 
(2003).

3.  Evidence received since the April 1984 decision is not 
new and material, and the claim for entitlement to service 
connection for residuals of a right knee injury is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

4.  The RO decision of April 1984, which denied service 
connection for residuals of a back injury, claimed as lumbar 
strain, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.302 (2003).

5.  Evidence received since the April 1984 decision is not 
new and material, and the claim for entitlement to service 
connection for residuals of a back injury, claimed as lumbar 
strain, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (2003).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  The Board 
notes that the amendment to 38 C.F.R. § 3.156(a) (relating to 
the definition of new and material evidence) and the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  As the claim 
seeking to reopen the claims currently on appeal was received 
prior to August 29, 2001, the prior regulations are 
applicable.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
September 2001, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the SOC and SSOC included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOC also included the requirements that must be met to 
establish to establish his claims.  The basic elements for 
establishing service connection and whether new and material 
evidence has been presented to reopen a claim, which pertain 
here, have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was provided to the veteran in September 2001, 
which is before the March 2002 rating decision that is the 
subject of this appeal.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  All 
available relevant evidence identified by the veteran was 
obtained and considered.  The claims file contains his 
service medical records and his available post service 
medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Service Connection for Residuals of a Neck Injury

Factual Background

Service medical records indicate that the veteran complained 
of a neck and back injury in January 1982.  He stated that an 
APC hatch had closed on his head while he was driving.  He 
reported pain in his neck and back.  A January 1982 service 
medical record indicated that the veteran was struck on the 
right post lower cervical and scapular regions.  A June 1982 
service medical record indicated that the veteran was 
undergoing physical therapy for a possible cervical sprain.  
A June 1982 cervical spine x-ray was interpreted as being 
within normal limits.  A July 1982 service medical record 
noted that the veteran's cervical spine was normal and 
diagnosed a probable acute muscle strain with tenderness.  A 
June 1983 service medical record referred to the veteran's 
January 1982 injury.  No diagnosis was noted.  No other 
complaints, findings or treatment associated with the 
veteran's neck are noted in the service medical records.

A February 2002 VA examination report noted that the 
veteran's claims folder was reviewed.  The diagnosis was 
chronic neck pain, secondary to an old injury.  The examiner 
interpreted the cervical spine x-rays as being normal.  He 
stated that there was "insufficient clinical evidence at 
present to warrant a diagnosis of any acute or chronic 
disorder or residuals thereof."

A September 2003 VA treatment note reflected complaints of 
pain in the cervical spine area.  The diagnosis was noted to 
be upper back pain.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in July 2004.  He stated he 
would be submitting a nexus opinion regarding his claimed 
disabilities.  The claim was held in abeyance for sixty days.  
No such evidence was submitted.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

While records reflect treatment for a neck injury during 
service, there is currently no clinical evidence of record 
documenting a neck disorder for which service connection may 
be granted.  The record reflects complaints of pain 
associated with the veteran's neck.  However, the February 
2002 VA examination report indicated that there is 
"insufficient clinical evidence at present to warrant a 
diagnosis of any acute or chronic disorder or residuals 
thereof."  Though a September 2003 VA treatment note 
reflects continued complaints of neck pain, the Board notes 
that pain is not, of itself, a disorder for which service 
connection may be granted.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1361 (Fed. Cir. 2001) (unless a veteran 
suffers from an underlying disability or condition, such as 
loss of normal body working movements, joint disability, or 
muscle disability, then pain otherwise experienced is not a 
compensable disability).  The Board is aware of the veteran's 
testimony indicating he would submit a nexus opinion from a 
physician relating a current neck disability to service.  
However, no such opinion was ultimately submitted.  
Accordingly, in the absence of a currently diagnosed disorder 
of the neck that could be related to service, service 
connection for residuals of a neck disorder is denied.


III.  Whether New and Material Evidence
Has Been Presented to Reopen
Claims for Service Connection for
Residuals of Right Knee Injury and
Residuals of a Back Injury

Factual Background

Service medical records indicate that the veteran injured his 
right knee in February 1981.  A right knee x-ray was 
interpreted as being negative for a fracture.  A March 1981 
service medical record reported complaints of right knee 
pain.  The diagnosis was right patella pain syndrome 
secondary to a contusion of the right knee.  A May 1981 
service medical record noted a diagnosis of contusion to the 
knee.  No other complaints, findings or treatment associated 
with the right knee are noted in the service medical records.

Service medical records note that the veteran reported to the 
emergency room with complaints of head, neck, shoulder and 
back pain.  The veteran complained of pain in his back 
followed by stiffness after an injury.  The diagnosis was 
muscle strain secondary to a contusion.  June and July 1982 
service medical records reflect complaints of back pain, with 
no associated diagnosis.  Service medical records are 
otherwise silent with regard to complaints, findings or 
treatment related to a back injury.

An April 1984 VA examination report noted the veteran was 
being seen for complaints associated with right knee and back 
injuries.  The examiner noted that the veteran's back and 
knee examinations were normal.  He noted diagnoses of back 
injury, with no residuals found, and right knee injury, with 
no residuals found.

An April 1984 rating decision denied service connection for 
right knee and back injuries on the basis that no current 
back and right knee disabilities were noted on examination.

A December 2001 letter from the veteran's private physician 
noted that he evaluated the veteran for a complaint of 
chronic back pain.  The physician indicated that the veteran 
reported that the pain began after an injury in 1982.  The 
physician stated that the VA should evaluate the veteran.

A February 2002 VA examination report noted that the 
veteran's claims folder was reviewed.  The veteran denied a 
history of chronic low back pain.  The veteran also reported 
that he had been diagnosed with acute lumbar strain after an 
injury in 1995.  The examiner stated that there was 
"insufficient clinical evidence at present to warrant" 
diagnoses of any acute or chronic back or right knee disorder 
or residuals thereof.  X-rays of the lumbar spine and right 
knee were interpreted as being normal.  The examiner 
concluded by noting that it was "unlikely" that the 
veteran's complaints of back pain and right knee pain were 
related to service.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in July 2004.  He stated 
that he would submit opinions relating a back and knee 
disorder to service.  The claims were held in abeyance for 
sixty days.  No such opinion was submitted.

Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in April 1984.  
In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

Analysis

Because the RO previously denied the veteran's claim of 
service connection for these disorders in April 1984, and 
because the veteran did not file a timely appeal, see 
38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 
(2003), the doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7105(c) applies.  As such, the veteran's claim regarding 
these issues may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2001); Barnett v. Brown, 83 F.3d at 1383.  The VA 
must review all of the evidence submitted since the last 
disallowance, in this case the RO's April 1984 rating 
decision, in order to determine whether the claims may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Evidence submitted with the previous claim included the 
veteran's service medical records and an April 1984 VA 
examination report.  The April 1984 rating decision denied 
service connection for residuals of a right knee injury and 
residuals of a back injury on the basis that there was no 
currently diagnosed back or right knee disorder.  Evidence 
submitted with the current claim includes a December 2001 
letter from the veteran's private physician and a February 
2002 VA examination report.

While the December 2001 letter from the veteran's private 
physician reflects treatment for back pain, it does not 
contain a current diagnosis.  Likewise, the February 2002 VA 
examination report notes there was "insufficient clinical 
evidence at present to warrant" diagnoses of any acute or 
chronic back or right knee disorder or residuals thereof.  
What was lacking in April 1984, and is still lacking, is 
evidence of a current disorder associated with either the 
veteran's back or right knee.  The December 2001 letter and 
the February 2002 VA examination report do not further the 
veteran's current claims, nor enhance his chances of 
establishing such claims when considered in context with the 
other evidence of record.  Accordingly, the Board finds that 
new and material evidence has not been submitted and the 
veteran's claims for service connection for residuals of a 
right knee injury and residuals of a back injury are not 
reopened.


ORDER

Entitlement to service connection for residuals of a neck 
injury is denied.

New and material evidence having not been presented, the 
claim for entitlement to service connection for residuals of 
a right knee injury is not reopened.

New and material evidence having not been presented, the 
claim for entitlement to service connection for residuals of 
a back injury is not reopened.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



